Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
          Claims 1 and 5 are under consideration in this application.  
          Claims 2-4 remain held withdrawn from consideration as being drawn to non-elected subject matter 37 CFR 1.142(b).
Election/Restrictions
 The restriction requirement is deemed sound and proper and the finality is hereby maintained.
The rejections under 35 U.S.C. 102 and 103 are hereby withdrawn in view of applicants’ amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter 
In view of applicants’ amendments to the claims, the following new rejection is set forth below.
The expression “acyl” is employed in claim 1 with no indication given as to what groups really are.  
          The claims are drawn to any substituent on a compound of the formula without limitation of the acyl groups and the behavior of these substances as alleged intermediates.  No documentation that a structural feature essential , i.e., acyl group for the claimed compounds utililties as intermediates.
 The specification lacks direction or guidance for placing all of the alleged products in the possession of the public without inviting more than routine experimentation. Applicants are referred to In re Fouche, 169 USPQ 429 CCPA 1971, MPEP 716.02(b).  
            There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention
        The nature of the invention is the preparation of the un-substituted acylcompounds and all substituted acyl compounds.
State of the Prior Art
         Acyl groups can have very different properties.  The acyl groups tend to convert from less stable to more stable forms.  No method exists to predict what group will work with any significant certainty. 
The amount of direction or guidance and the presence or absence of working examples
          The specification fails to describe any acyl groups. The acyl groups often change into other forms during manufacture.  Based on the unpredictability in the art, applicants are not entitled to any and all unknown groups.
          The written description is considered inadequate here in the specification.  Conception of the intended acyl groups should not be the role of the reader.  Applicants should, in return for a 20 year monopoly, be disclosing to the public that which they know as an actual demonstrated fact.  The disclosure should not be merely an invitation to experiment.  This is a 35 USC 112, first paragraph.  If you (the public) find that it works, I claim it, is not a proper basis of patentability.  In re Kirk, 153 USPQ 48, at page 53.                                           
The breadth of the claims   
             The breadth of the claims are drawn to all acyl groups in addition to the instant un-substituted compounds.
The quantity of experimentation needed
               The specification fails to describe any of the acyl groups.  Based on the unpredictability in the art, applicants are not entitled to any and all unknown acyl groups.  The disclosure is substituents. Specifically, the amount of guidance or direction needed to enable an invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. In the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof.”
Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the 
            The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the compounds and their unknown other forms being claimed.
            In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of unpredictability in the art of the invention, and the poor amount of direction provided by applicants.  Taking the above factors into consideration, it is not seen where the instant other forms are enabled by the instant application. 
          The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            The expression “acyl”” in claim 1 is indefinite to their meaning.  IUPAC substitutive nomenclature of organic chemistry designated the divalent radicals –CO-O-, - O-CO-, etc.
             The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).

          The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 paragraph, set forth in this Office action
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
June 29, 2021